DETAILED ACTION
This is a SECOND NON-FINAL office action and the rejection in the first non-final is sustained and supplemented.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
In the amendment dated 05/21/2021, the following has occurred: Claim(s) 1, 5, 27, and 30 have been amended. Claim(s) 2, 19-26, and 28 have been cancelled. Claim(s) 6-7, 9-10, 12-13, 15, 17, 27 have been withdrawn from consideration. 
However, due to the examiner’s mistake in the previous non-final, all claims that were previously indicated on Response to Election/Restriction on 1/06/2021 and were not cancelled in the most recent amendment will be examined. Therefore, claims 1, 3-6, 8-18, 27, and 29-30 will be reviewed and only claim 7 will be withdrawn. 
Claim(s) 1, 3-6, 8-18, 27, and 29-30 are pending.
Double Patenting
Claims 1, 3-6, 8-18, 27, and 29-30 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3-6, 8-18, 27, and 29-30 of copending Application No. 16/546534. 
This is a provisional nonstatutory double patenting rejection.
Regarding claim 1, all the limitations are disclosed in the copending application claim 1 except that claim 1 of the current application states “wherein each welding pulse produces a local welding area in which material of the two components is melted and fused to a locally limited extent,” whereas the copending claim 1 recites “wherein a slit is produced in the first 
Regarding claims 3-6, 8-18, 27, and 29-30¸ all the limitations are disclosed in the copending application claims 2-5, 8, 11, 14, 16, 18, 21-23, and 28-30.
Double Patenting
Claim 1-5, 8, 11, 14, 16, 18, 21-23, and 28-30  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5, 8, 11, 14, 16, 18, 21-23, 28-30  of copending Application No. 16/546534 in view of Wang (US 6646225). 
This is a provisional nonstatutory double patenting rejection.
Regarding claim 1, all the limitations are disclosed in the copending application claim 1 except that claim 1 of the current application states “wherein each welding pulse produces a local welding area in which material of the two components is melted and fused to a locally limited extent,” whereas the copending claim 1 recites “wherein a slit is produced in the first component that runs through the first component, the laser beam is directed into a region of the slit during the welding.” 
Wang discloses wherein a slit (slot 22, Fig. 2) is produced in the first component that runs through the first component (upper surface 20 of steel part 10), the laser beam is directed into a region of the slit during the welding (laser 32 directed into slot 22, Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the current application to incorporate the teachings of Wang and provide a slit in the first component. The laser beam is directed into a region of the slit during the welding in order to provide a slit for the removal of zinc vapor, 
Regarding claims 2-5, 8, 11, 14, 16, 18, 21-23, and 28-30¸ all the limitations are disclosed in the copending application claims 2-5, 8, 11, 14, 16, 18, 21-23, and 28-30.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 4-6, 8-10, 12-13, 15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urushizaki (US 6163011) in view of Van Niekerk (US 20110173797 A1).
Regarding claim 1, Urushizaki discloses a method for welding components (method for welding components, title), the method comprising the steps of: providing a first component and a second component (first member 11 and second member 12); 
placing the two components on each other (members 11 and 12 are overlapped, abstract); welding the two components by a laser beam (members 11 and 12 are welded with a laser beam, abstract), wherein, by repeated switching on and off of the laser beam (pulses have a ON and OFF state, Fig. 7E, Col 6 lines 1-4), 

individual welding areas of the local welding areas produced by the welding pulses overlap (molten portion 32 overlaps with previously molten and now partially solidified portion 31, Fig. 7C), and
the first component is made from steel, aluminum or thermoplastic, which is welded onto the second component (first member can be made of a stainless steel, Col 3 lines 60-61).  
 Urushizaki does not disclose that the first component is a ball.
Van Niekerk discloses a method of welding a ball to a component.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Urushizaki to incorporate the teachings of Van Niekerk and weld a ball to a component. Doing so would create a form-locking element for interlocking two components, par. 11-12. Additionally, one of ordinary skill in the art would know that a ball can be welded to a component.
Regarding claim 4, Urushizaki in view of Van Niekerk discloses the method as claimed in claim 1, wherein the laser beam is positioned such that a currently produced welding area overlaps with an already produced welding area (molten portion 32 overlaps with previously molten and now partially solidified portion 31, Fig. 7C).
Regarding claim 5, Urushizaki in view of Van Niekerk discloses the method as claimed in claim 4, wherein the currently produced welding area is produced only when the already produced welding area has already solidified (molten portion 32 overlaps with previously molten and now solidified portion 31, Fig. 7C, Col 4 lines 50-52).
Regarding claim 6, Urushizaki in view of Van Niekerk discloses the method as claimed in claim 1, wherein aDocket No: 080437.PB512USaa currently produced welding area overlaps with a welding area which was produced directly before the last pause interval (second molten portion partially overlaps with the first molten portion, Col 4 lines 25-26).   
Regarding claim 8, Urushizaki in view of Van Niekerk discloses the method as claimed in claim 1, wherein the pulse durations of the multiplicity of welding pulses lie within the range of between: 0.1 ms to 100 ms, 0.1 ms to 50 ms, 0.1 ms to 20 ms, 1 ms to 20 ms, or 1 ms to 10 ms (laser-on time is 2.5 ms, Fig. 7).
Regarding claim 9, Urushizaki in view of Van Niekerk discloses the method as claimed in claim 1, wherein the pulse durations of the multiplicity of welding pulses are identical in length (pulse duration is identical with on duty to be 50%, Fig. 7, Col 9 lines 9).
Regarding claim 10, Urushizaki in view of Van Niekerk discloses the method as claimed in claim 1, wherein the pulse durations of the multiplicity of welding pulses are different in length (pulse-on duty can be between 30-70%, claim 7; additionally, one of ordinary skill in the art would be able to change the pulse duration for each welding pulse).  
Regarding claim 12, the method as claimed in claim 11, wherein the power density of the multiplicity of welding pulses is identical in size (pulse duration is identical with a duty cycle at 50%, Fig. 7, Col 9 lines 9; where one of ordinary skill in the art would be able to maintain the same power output and pulse duration to achieve identical power density).  
Regarding claim 13, the method as claimed in claim 11, wherein the power density of the multiplicity of welding pulses is different in size (average output of the laser beam is lowered in the form of a slope or steps, Col 6 lines 60-62).  
Regarding claim 15, the method as claimed in claim 14, wherein the beam diameter or the beam width of the laser beam is in each case identical for the multiplicity of welding pulses (one of ordinary skill in the art would know that the laser beam’s width can be identical).  
Regarding claim 17, the method as claimed in claim 1, wherein the beam diameter or the beam width of the laser beam is different for individual welding pulses of the multiplicity of welding pulses (one of ordinary skill in the art would know that the laser beam’s width can be different).  
Regarding claim 18, Urushizaki in view of Van Niekerk discloses the method as claimed in claim 1, wherein the welding is carried out with a repetition rate within a range of between 200 Hz and 10 kHz (pulse frequency of 200 Hz, Col 9 lines 6-9).
Regarding claim 27, Urushizaki in view of Van Niekerk does not disclose wherein by way of the multiplicity of welding areas in a contact region of the ball on the second component, a weld seam extending around the ball in the contact region is produced.  
Van Niekerk further discloses a method of welding a ball to a component wherein by way of the multiplicity of welding areas in a contact region (weld seams 3 is in the region where the ball contacts the component 1) of the ball (ball 2) on the second component (component 1), a weld seam (weld seams, form-locking element, can be symmetrical with respect to the normal surface line of the first component, par. 11, where it is understood by the examiner that the weld seam surrounds the contact region of the ball in a circular shape) extending around the ball in the contact region is produced.
.
Claims 3, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Urushizaki in view of Van Niekerkin and Papenfuss (US 20060144827 A1).
Regarding claim 3, Urushizaki in view of Van Niekerk discloses the method as claimed in claim 1, except wherein individual welding areas of the local welding areas produced by the welding pulses overlap to form a cohesive, fluid-tight weld seam.
Papenfuss discloses a laser welding method with overlapping welds wherein individual welding areas of the welding areas produced by the welding pulses overlap to form a cohesive, fluid-tight weld seam (hermetic weld seam, par. 12; where fluid-tight can also mean hermetic).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Urushizaki in view of Van Niekerk to incorporate the teachings of Papenfuss and use hermetic weld seams. Doing so would have the benefit of achieving hermetic weld seams for applications in implantable medical devices (par. 2, Papenfuss).
Regarding claim 16, Urushizaki in view of Van Niekerk discloses the method as claimed in claim 1, except wherein the laser beam used has a circular beam cross section.
Papenfuss discloses a laser welding method with overlapping welds wherein the laser beam used has a circular beam cross section (spot welds can have a diameter of 0.025mm which indicates a circular cross section, par. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Urushizaki in view of Van Niekerk to incorporate the teachings of Papenfuss and have spot weld with a circular cross section. Doing so would have the benefit of achieving hermetic weld seams for applications in implantable medical devices (par. 2, Papenfuss).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Urushizaki in view of Van Niekerk and Hosokawa (US 20110240613 A1).
Regarding claim 14, Urushizaki in view of Van Niekerk discloses the method as claimed in claim 11, except wherein the laser beam has a beam diameter or a beam width which lies within the range of between 40 um and 4 mm.
Hosokawa discloses a laser welding method of sealing batteries with overlapping welds wherein the laser beam has a beam diameter or a beam width which lies within the range of between 40 um and 4 mm (spot diameter of 0.6mm, par. 58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Urushizaki in view of Van Niekerk to incorporate the teachings of Hosokawa and use spot welds with diameters of 0.6 mm. Doing so would have the benefit of being able to seal batteries since batteries commonly have an outer can with a welding area thickness of 0.2-1 mm and the sealing plate a thickness of 1-2 mm (Fig. 3A, par. 16 Hosokawa). Therefore, it would have been obvious to one of ordinary skill in the art to use the spot size of 0.6 mm in order to apply the welding method to seal batteries. 
Claims 11 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Urushizaki in view of Van Niekerk and Capostagno (US 20180029163 A1).
Regarding claim 11, Urushizaki in view of Van Niekerk discloses the method as claimed in claim 1, except wherein a power density of the laser beam lies within the range of between 10^4 watt/cm2 and 10^10 watt/cm2 (power density changed from 104 to 10^4 and 1010 to 10^10 base on specification, see section on claim objection).
Capostagno teaches a laser welding apparatus wherein a power density of the laser beam lies within the range of between 10^4 watt/cm2 and 10^10 watt/cm2 (max peak power intensity is 3.98 x 108 W/cm2, par. 98).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Urushizaki in view of Van Niekerk to incorporate the teachings of Capostagno and use power densities with a max intensity of 3.98 x 108 W/cm2. The benefit of using high power density is overcoming bright metals’ surface reflectivity and poor absorbance when trying generate weld pools (Capostagno, par. 53).
Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Urushizaki in view of Van Niekerk and Mombo-Caristan (US 5595670 A).
Regarding claim 29, Urushizaki in view of Van Niekerk discloses the method as claimed in claim 1, except wherein at least one of the two components is a body component of a vehicle body to be produced.
Mombo-Caristan discloses a method of high speed high power welding with a pulsed laser wherein at least one of the two components is a body component of a vehicle body to be produced (welding automotive steel sheeting, Col 8 lines 27-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Urushizaki in view of Van Niekerk to incorporate 
Regarding claim 30, Urushizaki in view of Van Niekerk discloses the method as claimed in claim 1, except wherein a power density of the welding pulse is changed by: changing the laser power with the beam cross section being kept constant, changing the beam cross section with the laser power being kept constant, or changing the laser power and the beam cross section.
Mombo-Caristan discloses a method of high speed high power welding with a pulsed laser wherein a power density of the welding pulse is changed by: changing the laser power with the beam cross section being kept constant, changing the beam cross section with the laser power being kept constant, or changing the laser power and the beam cross section (commonly used strategy to increase welding speed by decreasing the focused spot size (i.e. beam cross-section) to increase the power density or increasing the laser power, Col 1 lines 36-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Urushizaki in view of Van Niekerk to incorporate the teachings of Mombo-Caristan and change the beam cross-section or laser power. Doing so would have the benefit of increasing the welding speed which is important for automotive welding that requires high welding speeds (Col 3 lines 11-14, Mombo-Caristan).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422.  The examiner can normally be reached on Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIMPSON A CHEN/Examiner, Art Unit 3761   

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761